

115 S1517 IS: HERO Improvements Act of 2017
U.S. Senate
2017-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS 1st SessionS. 1517IN THE SENATE OF THE UNITED STATESJune 29, 2017Mr. Heller (for himself, Mr. Blumenthal, Mr. Cornyn, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo enhance the Human Exploitation Rescue Operations Act of 2015, and for other purposes. 
	
 1.Short titleThis Act may be cited as the HERO Improvements Act of 2017.
		2.HERO Act improvements
 (a)In generalSection 890A of the Homeland Security Act of 2002 (6 U.S.C. 473) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by inserting Homeland Security Investigations, after Enforcement,; and (B)by amending paragraph (2) to read as follows:
						
 (2)PurposeThe Center shall provide investigative assistance, training, and equipment to support domestic and international investigations of cyber-related crimes by the Department.
							; and
 (2)in subsection (b)— (A)in paragraph (2)(C), by inserting after personnel the following: , which shall include participating in training for Homeland Security Investigations personnel conducted by Internet Crimes Against Children Task Forces; and
 (B)in paragraph (3)— (i)in subparagraph (A), by inserting in child exploitation investigations after Enforcement;
 (ii)in subparagraph (B)— (I)in the matter preceding clause (i), by inserting in child exploitation investigations after Enforcement; and
 (II)in clause (i), by inserting child before victims; (iii)in subparagraph (C), by inserting child exploitation after number of; and
 (iv)in subparagraph (D), by inserting child exploitation after number of; and (3)in subsection (c)(2)—
 (A)in subparagraph (A), in the matter preceding clause (i), by inserting and administer the Digital Forensics and Document and Media Exploitation (DF/DOMEX) program after forensics; (B)in subparagraph (C), by inserting and emerging technologies after forensics; and
 (C)in subparagraph (D), by striking and the National Association to Protect Children and inserting , the National Association to Protect Children, and other governmental entities. (b)HERO child-Rescue corpsSection 890A of the Homeland Security Act of 2002 (6 U.S.C. 473) is amended—
 (1)by redesignating subsection (e) as subsection (g); and (2)by inserting after subsection (d) the following:
					
						(e)HERO child-Rescue corps
							(1)Establishment
 (A)In generalThere is established within the Center a Human Exploitation Rescue Operation Child-Rescue Corps Program (referred to in this subsection as the HERO Child-Rescue Corps Program), which shall be a Department-wide program, operated in partnership with the Department of Defense and the National Association to Protect Children.
 (B)Training requirementAs part of the HERO Child-Rescue Corps Program, the National Association to Protect Children shall provide logistical support for program participants.
 (2)PurposeThe purpose of the HERO Child-Rescue Corps Program shall be to recruit, train, equip, and employ wounded, ill, and injured veterans and transitioning members of the military within the Department or other participating agencies, in employment positions to assist in combating and preventing child exploitation, including investigative, intelligence, analyst, inspection, and forensic positions or any other positions determined appropriate by the employing agency.
 (3)FunctionsThe HERO Child-Rescue Program shall— (A)provide, recruit, train, and equip participants of the Program in the areas of digital forensics, investigation, analysis, intelligence, and victim identification, as determined by the Center and the needs of the Department; and
 (B)ensure that during the 1-year period beginning on the date of enactment of this subsection, participants of the Program are assigned to investigate and analyze—
 (i)child exploitation; (ii)child pornography;
 (iii)unidentified child victims; (iv)human trafficking;
 (v)traveling child sex offenders; and (vi)forced child labor, including the sexual exploitation of minors.
									(4)Paid internship and hiring program
 (A)In generalSubject to the availability of appropriations for such purpose, the Secretary may use funds available for Operations and support to establish a paid internship and hiring program for the purpose of placing participants of the HERO Child-Rescue Corps Program into paid internship positions, with the intent of subsequent appointment of the participants to permanent positions, as described in subparagraph (C).
 (B)Internship positionsUnder the paid internship and hiring program required to be established under subparagraph (A), the Secretary may appoint not more than 72 individuals to internship positions in the Center per year—
 (i)which shall be in addition to any internship or staffing positions within United States Immigration and Customs Enforcement in existence on the date enactment of this subsection; and
 (ii)who shall be assigned or detailed by the Center in accordance with subparagraph (C). (C)Placement (i)In generalAn individual who is appointed to an internship position under this paragraph shall be assigned or detailed to a position in an agency that—
 (I)has expressed the need to fill a vacancy; (II)anticipates making an appointment to a full-time position upon completion of the internship; and
 (III)accepts the training parameters as determined by the Center to be the standard of the Department for the HERO Child-Rescue Corps Program.
 (ii)PreferenceThe Secretary shall give a preference to Homeland Security Investigations in assignments or details under clause (i).
 (D)Term of internshipAn appointment to an internship position under this paragraph shall be for a term not to exceed 12 months.
 (E)Rate and term of payAfter completion of initial group training and upon beginning work at an assigned office, an individual appointed to an internship position under this paragraph who is not receiving monthly basic pay as a member of the Armed Forces on active duty shall receive compensation at a rate that is—
 (i)not less than the minimum rate of basic pay payable for a position at level GS–5 of the General Schedule; and
 (ii)not more than the maximum rate of basic pay payable for a position at level GS–7 of the General Schedule.
 (F)EligibilityIn establishing the paid internship and hiring program required under subparagraph (A), the Secretary shall ensure that the eligibility requirements for participation in the internship program are the same as the eligibility requirements for participation in the HERO Child-Rescue Corps Program.
 (f)HERO Corps hiringSubject to the availability of appropriations for such purpose, there are authorized to be established within Homeland Security Investigations the following number of positions, which shall be in addition to any positions in existence on the date of enactment of this subsection, for the hiring and permanent employment of graduates of the paid internship and hiring program required to be established under subsection (e)(4):
 (1)36 positions in fiscal year 2017. (2)72 positions in fiscal year 2018.
 (3)108 positions in fiscal year 2019. (4)144 positions in fiscal year 2020.
 (5)180 positions in fiscal year 2021.. (c)Technical and conforming amendmentSection 302 of the HERO Act of 2015 (Public Law 114–22; 129 Stat. 255) is amended—
 (1)by striking subsection (c); and (2)by redesignating subsection (d) as subsection (c).
				